Citation Nr: 1003586	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-20 905	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1966 to 
February 1970 and from December 1971 to December 1973.  The 
Veteran died in September 2002; the appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 RO rating decision.  

The Board remanded the case to the RO for further development 
in September 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.  


REMAND

The Veteran received treatment from William W. Backus 
Hospital and Dr. G (the Veteran's general practitioner), as 
indicated on the authorization and consent to release 
information forms dated in November 2007.  The claims file is 
devoid of evidence from these facilities.  The necessary 
release forms are associated with the claims file.  Without 
such records, the Board is precluded from proper appellate 
review of the appellant's claim.  

As such, the Board finds that a remand is necessary to obtain 
these records and associate them with the claims folder.  

Further, the Board also notes that pursuant to a Memorandum 
from the Secretary "Stay of Appeals Affected by New 
Herbicide-Related Presumptions" 01-09-25 dated November 20, 
2009, the Secretary established presumptions, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam Era, for three new conditions, namely ischemic 
heart disease, Parkinson's disease, and B cell leukemia.  
Here, the Veteran served in the Republic of Vietnam and was 
awarded, in part, a Combat Action Ribbon, as indicated on his 
DD Form 214.  

The Veteran died of complications of chronic arterial 
fibrillation and has had a history of cardiomyopathy, 
congestive heart failure, and atrial fibrillation, as 
indicated on a treatment record from Mercy General Hospital 
dated in May 2000.  The Board finds that the presumption of 
ischemic heart disease is applicable in this case.  

However, as required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on the date that a final rule is 
published in the Federal Register.  

Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  However, to prevent delay the Board will 
remand the appeal for outstanding treatment records while the 
rule is promulgated.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant for the purpose 
of obtaining any VA or non-VA treatment 
records pertaining to the Veteran that 
may be available, to include private 
treatment records from William W. Backus 
Hospital and records from Dr. G (the 
Veteran's general practitioner).  After 
obtaining any necessary consent from the 
appellant, any identified records should 
be secured and associated with the claims 
file.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the appellant and her 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

